Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claimed dimensions are not all in the Specification.  Claim 2, 56 mm; claim 5, 10-13 mm; claim 13, 11-16mm, 11-13mm; 22-29mm; 32-32mm; 11-15mm and 44mm. Claim 16, similar to claim 13.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first intermediate shell layer" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 should be dependent on claim 7.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  claim 19 is dependent on claim 163 which doesn’t exist.  It appears that claim 19 should be dependent on claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chavarria et al (4,116,439) (hereinafter Chavarria).
Claim 1, Chavarria discloses a billiard ball for use in practicing and playing pool or billiards, said billiard ball comprising:
a centermost spherical ball made (figure 10; which shows an opaque object may be positioned at the center of the ball; as shown in figure 10, the object may take many forms including square 15; cylindrical 135 with caps 131; 133 respectively, disk 87, etc.) of an opaque material; and 
at least two spherical layers surrounding the centermost spherical ball, a first interior layer (figures 2, 4 and 9 show a first layer closest to the center; the first center include 49 as shown in figure 2; 83 as shown in figure 4 and 141 as shown in figure 9) closest to the centermost spherical ball, said first interior layer being made from a semi-transparent polymer (the first layer may be transparent; abstract of the disclosure and as shown in figures 2, 4 and 9, the first layer is transparent in order to allow the center opaque element to be visible) of a first tinted color (as taught by Chavarria the first interior layer may be tinted as shown in figure 7, element 83) and fully encasing the centermost spherical ball, and an outermost exterior layer (as shown in figure 10, elements 143, 145 and 147 are designated as the transparent outer layer) that fully encases the first interior layer and is made from a fully transparent polymer, said billiard ball being of regulation size and weight (column 1, lines 51-56).
As noted above, Chavarria shows the first layer may be transparent as shown in figures 2 and 9, and opaque as shown in figures 7 and 10.  Chavarria discloses the claimed device with the exception of the first interior layer being semi-transparent.
	Given that Chavarria teaches the first inner layer may take a transparent or in some instances opaque form.  Applicant has not disclosed there being criticality in the inner layer being semi-transparent as opposed to transparent.  Therefore, no criticality has been placed on this  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  One would reasonably expect a semi-transparent inner layer incorporated into the Chavarria ball to be predictably successful given that the semi-transparent inner layer would still allow the opaque center to be clearly visible by the end user.
Claim 2, Chavarria shows the ball is a standard billiard or pool ball which would inherently have a diameter which fee within the claimed range of about 56 to 57 mm. See below figure.

    PNG
    media_image1.png
    272
    922
    media_image1.png
    Greyscale

Claim 3, Chavarria shows the ball is a standard billiard or pool ball which is suitable for use as a cue ball and would have weight of about 0.17 kg (5.99 ounces).  It would have been an obvious matter of design choice to form Chavarria’s ball with a weight of about 0.17, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 4, Chavarria shows the ball is suitable for use as one of a plurality of object balls against which a cue ball is aimed for striking, each of said plurality of object balls weighing about 0.16 kg (5.64 ounces; the claim weight is a standard or typical weight for an object ball).
It is noted:                     
Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 5, Chavarria shows the centermost spherical object may have different shapes and sizes (for example see figure 10 which shows three examples of the size and shape of the center object).  It would appear that center element 87 would have a diameter measuring between about 10 and 13 mm across.  It would have been an obvious matter of design choice to provide a centermost object within the Chavarria ball having a diameter of about 10-13mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 9, Chavarria shows centermost object is formed of an opaque material but does not expressly disclose the color of the opaque material i.e. black, brown, dark blue or purple.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have considered a color for the centermost object, given that such matters are considered as relating to ornamentation which have no mechanical function, therefore cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  One would reasonably expect a colored inner layer such as black incorporated into the Chavarria ball to be predictably successful given that the color of the centermost object would provide distinction between the layers and or entertainment for the end user.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of  Fox et al (5,042,803) (hereinafter Fox).
.
Allowable Subject Matter
Claims 13-19 are allowed.
Claims 6-7, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent to Nelson (8,523,693) discloses the center most line being of an opaque black color and a plurality of inner or intermediate lines or layers being of an opaque color different than the center color. Each line or layer having a width or thickness within the claimed range and an outer color being formed of a transparent material.  the center and intermediate lines or layers aid the end user to aim at an object ball in order to achieve the desired spin, path prior to being pocketed.  The Nelson patent reads on the claimed invention with exception of the method of making the ball.  Nelson is silent with regards to the manufacturing of the ball.  However, the end product performs in the same manner and achieves the same results.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 13-15 are allowable over the prior art of record, because the prior art does not show or .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711
/ma/
25 March 2022